Scott, J.,
delivered the opinion of the court.
The only question in this cause is, whether the Law Commissioner has jurisdiction in an action on a penal bond in the sum of two hundred dollars. The law gives jurisdiction to that officer “in all actions founded upon contract, wbeie the debt, or balance due or damages claimed, exclusive of interest, shall not exceed one hundred and fifty dollars. The opinion has generally prevailed in this State, that the penalty of a bond determines the jurisdiction of the court. In actions on such bonds, the judgment is always for the penalty. It never was supposed, that justices of the peace had jurisdiction on penal bonds, until the legislature authorized actions to be brought on constables’ bonds, in their courts, on cases where, the damages claimed did not exceed ninety dollars: Wimer vs. Brotherton, 7 Mo. Rep., 264. The other Judges concurring, the judgment is reversed.